Citation Nr: 0930613	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  96-23 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether the character of the appellant's discharge is a 
bar to entitlement to Department of Veterans Affairs (VA) 
compensation benefits for the service period from March 10, 
1951 to April 6, 1954. 

2.  Entitlement to service connection for residuals of a back 
injury.    


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had honorable active service from March 10, 1948 
to March 9, 1951.  He also had a period of unrecognized 
service from March 10, 1951 to April 6, 1954.  

This matter returns to the Board of Veterans' Appeals (Board) 
following Board remands issued in February 2007 and March 
2008.  The remands followed an August 2006 memorandum 
decision by the U.S. Court of Appeals for Veterans Claims 
(Court) that vacated two May 2004 Board decisions.  This case 
presents a lengthy and complex procedural background, which 
has been discussed in prior remands and is incorporated by 
reference herein.  

The Board observes that this unrepresented Veteran expressed 
some confusion in his November 2007 and May 2008 letters as 
to why the issue involving his character of discharge remains 
an issue on appeal.  Indeed, it appears from both letters 
that the Veteran believes that the period of service wherein 
he asserts that he sustained back injury (i.e., in September 
or October of 1951) occurred during a period of service that 
is now deemed honorable and the issue involving the character 
of service has been resolved in his favor.  However, VA has 
only found that the period of service from March 10, 1948 to 
March 9, 1951 is honorable.  The second service period from 
March 10, 1951 to April 6, 1954, during which period the 
Veteran asserts that he sustained back injury, continues to 
be unrecognized service due to the Veteran's character of 
discharge.  Thus, in the interest of providing clarity for 
the Veteran, the Board has recharacterized the character of 
discharge issue as is reflected on the title page of this 
decision.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Unfortunately, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the delay, this case 
must again be remanded to ensure due process for reasons 
explained in greater detail below.  

In March 2008, the Board remanded the case because the 
Veteran had not been fully afforded his due process rights 
with respect to his appeal of the January 1955 decision, 
which was mailed to the Veteran in March 2007 pursuant to the 
Court's decision.  Although the Veteran had filed a notice of 
disagreement with respect to the January 1955 decision in 
April 2007, the statement of the case issued in October 2007 
on the issue of service connection for residuals of a back 
injury did not adjudicate the related issue of whether the 
Veteran's character of discharge served as a bar to 
entitlement to VA benefits, which is specifically at issue in 
the January 1955 rating decision.  The Board remanded the 
case so that the Veteran could be provided with a statement 
of the case concerning the issue of whether the appellant's 
character of discharge was a bar to entitlement to VA 
compensation benefits and allowed the opportunity to perfect 
an appeal.  The Veteran's service connection claim for 
residuals of a back injury also was to be readjudicated.

The record reflects that the Veteran was sent a supplemental 
statement of the case pertaining to the back issue on July 
21, 2009.  A statement of the case for the character of 
discharge issue was also sent on July 21, 2009 at which time 
the Veteran was further advised, in pertinent part, that he 
had 60 days from the date of the notice letter to file a 
substantive appeal.  [The Board notes that the one-year 
period from the date of mailing of the notification of the 
determination being appealed (i.e., the January 1955 
decision) expired in March 2008.]  

However, this case has been returned to the Board for 
adjudication prematurely as the time period allotted for the 
Veteran to file a substantive appeal to the January 1955 
administrative decision has not yet expired.  As noted above, 
the Veteran has repeatedly asserted that he sustained back 
injury in late 1951, which is during his period of 
unrecognized service due to the character of discharge 
determination.  Thus, his claim of service connection for 
residuals of a back injury is predicated on completion of the 
character of discharge issue as the issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
Thus, both issues must again be remanded in order to allow 
the RO/AMC to complete processing of the character of 
discharge claim before the Board may proceed to adjudicate 
the Veteran's claims on the merits.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Complete the processing of the 
Veteran's character of discharge claim 
allowing the Veteran the full time period 
for filing a substantive appeal.  If a 
timely substantive appeal is filed, this 
issue should be returned to the Board for 
further appellate consideration, if in 
order.

2.  Only after completion of processing of 
the Veteran's character of discharge claim 
has been accomplished, the Veteran's 
service connection claim for residuals of 
a back injury should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The purpose of this remand is to ensure that due process.  
The Board does not intimate a decision, either favorable or 
unfavorable, at this time.   The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



